ORDER
On a former day this claim came before the Court upon a Second Stipulation filed by Jack H. Vital, III, counsel for the claimants, and Andrew F. Tarr, counsel for the respondent, wherein the issues of liability and damages have been agreed to by the parties,
And the Court, having duly considered the Second Stipulation (signed by *37counsel for the claimants on the 24th day of August, 1999, and signed by counsel for the respondent on the 1st day of September, 1999) and being of the opinion that it is in order, doth Order that such Second Stipulation be and the same is hereby filed,
And the Court, having further determined that it has jurisdiction in the premises, finds that the settlement of the claims of the said Willie Lee Dotson, both as personal representative and as guardian, for the gross sum of $125,000, is fair and reasonable, and the same is hereby approved, ratified and confirmed.
It is, Accordingly, Ordered that an award of $ 125,000 be made in this claim, allocated as follows:
(a) To Willie Lee Dotson, as Administrator of the Estate of Tresa Myretta Dotson, deceased, the sum of $99,000, and
(b) To Willie Lee Dotson, as Guardian for Austin Ryan Dotson, an infant, the sum of $26,000.
It is further Ordered that, as a condition upon the payment of the award to him in the amount of $99,000, the said Willie Lee Dotson, as Administrator of the Estate of Tresa Myretta Dotson, deceased, execute a good and sufficient bond before the Clerk of the County Commission of Mingo County, West Virginia, in the penalty of $99,000, with corporate surety, conditioned as provided by law, and that, as a condition of the payment of the award to him in the amount of $26,000, the said Willie Lee Dotson, as Guardian for Austin Ryan Dotson, an infant, execute a good and sufficient bond before the said Clerk of the County Commission of Mingo County, West Virginia, in the penalty of $26,000, with corporate surety, conditioned as provided by law, and that certified copies of the Letters of Administration and Guardian’s Certificate showing compliance with such conditions be filed with the Clerk of this Court.